Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 1 of 10 PageID #: 630




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 NAZOKAT ATAKHANOVA, individually and on
 behalf of all others similarly situated,

                   Plaintiff,                 Case No. 1:16-CV-06707-KAM-RML

       vs.

 HOME FAMILY CARE, INC.,

                   Defendant.




   DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
                     MOTION FOR LEAVE TO AMEND




 VLADIMIR TSIRKIN & ASSOCIATES
 Vladimir Tsirkin, Esq.
 104 N. Broadway Suite A
 South Amboy, New Jersey 08879
 Attorneys for Defendant
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 2 of 10 PageID #: 631


                                        PRELIMINARY STATEMENT

        The named plaintiff, Nazokat Atakhanova (“Ms. Atakhanova” or “Named Plaintiff”), brought

 this action on behalf of a collective of individuals (collectively, “Plaintiffs”) to recover overtime pay

 allegedly underpaid by the defendant, Home Family Care, Inc. (“Defendant” or “HFC”).

        Defendant submits this memorandum of law in opposition to Plaintiffs’ motion (“Motion”) in

 which Plaintiffs seeks leave to amend Plaintiffs’ Complaint (“Original Complaint”) to add HFC’s

 president, Alexander Kiselev (“Mr. Kiselev”), as an individual defendant. Additionally, Plaintiffs seek

 to remove the third cause of action of the Original Complaint under New York Labor Law (“NYLL”)

 alleging improper wage statements, and replace it with a NYLL cause of action for failing to provide

 proper hiring notices (the “Proposed Cause of Action”). Defendant opposes Plaintiffs’ Motion on the

 grounds that it is untimely, prejudicial to Defendant and futile.

                                                   ARGUMENT

        It is well settled that a corporation and its owners are separate entities existing independently of

 each other. See Burnet v. Clark, 287 U.S. 410, 415 (1932) (“A corporation and its stockholders are

 generally to be treated as separate entities”). New York law has historically allowed holding owners of

 a corporation liable when the corporation is used as the owners’ “alter ego”. See Itel Containers Int’l

 Corp. v. Atlanttrafik Exp. Serv. Ltd., 909 F.2d 698, 703 (2d Cir. 1990). Even though Plaintiffs’

 Motion does not directly allege that HFC is an alter ego of Mr. Kiselev, Plaintiffs’ unsupported

 allegations that Mr. Kiselev “solely manages the entire corporation”, Pl. Mem. at 6 (emphasys added),

 require Defendant’s clarification as to the size and complex organizational structure of the corporation,

 so that the Court could accurately assess whether it is at all possible for one individual to solely

 manage a business of HFC’s magnitude.

        HFC has been in business for 11 years, Kiselev Aff. ¶ 3. It presently employs more than 2,500

 people, with 74 individuals employed as HFC’s directors, supervisors, managers and administrators.




                                               2
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 3 of 10 PageID #: 632


 Id. ¶ 5. HFC maintains six offices throughout New York City, Id. ¶ 6. Its more than 2,430 home health

 aides provide services in all five boroughs of New York City and Long Island. Id. ¶ 7. Clearly, one

 person cannot solely manage HFC, let alone solely manage its day-to-day operations, Pl. Mem. 4, and

 neither can that one person be in charge of hiring and firing “all employees”, Id. Even if Mr. Kiselev

 somehow single-handedly manages more than 2,500 employees working out of HFC’s six offices in

 HFC clients’ residencies located in all five boroughs of New York City and Long Island, Plaintiffs’

 Motion and their proposed Amended Complaint failed to present any facts supporting Mr. Kiselev’s

 supernatural managerial abilities.

        1. Plaintiffs Fails to Establish the Requisite Elements of the Economic Reality Test

        Under FLSA, in cases where a plaintiff is employed by a corporation, individual officers or

 directors of the corporation may be "deemed employers under the FLSA where the individual has

 overall operational control of the corporation, possesses an ownership interest in it, controls significant

 functions of the business, or determines employees' salaries and makes hiring decisions." Jiao v. Chen,

 2007 U.S. Dist. LEXIS 96480 at *32 (S.D.N.Y. 2007) (internal quotations omitted). Determination of

 the individual's control is governed by the "economic reality" test developed by the Second Circuit,

 which seeks to answer the question of whether the purported employer had the power to control the

 plaintiff-employees in light of four factors: (1) the power to hire and fire the employees; (2) the power

 to supervise and control the employees' work schedules or conditions of employment; (3) the power to

 determine the rate and method of the employees' compensation; and (4) the maintenance of

 employment records. See Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999). Even

 though assigning the status of the “employer” to an officer does not require continuous monitoring of

 employees, looking over their shoulders at all times, or any sort of absolute control, see Id., bare

 allegations of an individual's control over employee-plaintiffs that are based solely upon the

 individual's job title and presumed duties are insufficient to establish that the individual is an




                                               3
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 4 of 10 PageID #: 633


 "employer" under the “economic reality” test. See Bravo v. Eastpoint Int'l, 2001 U.S. Dist. LEXIS

 3647 (S.D.N.Y. 2001).

         Here, the record clearly shows that even though Mr. Kiselev holds a title of HFC’s president,

 and, therefore, is in charge of HFC overall, its day-to-day operations are not run by Mr. Kiselev, but

 by nine corporate officers, Kiselev Aff. ¶ 8. The nine corporate officers hire, fire and discipline HFC’s

 home health aides, establish home health aides’ initial rates of pay, define home health aides’

 conditions of employment, determine home health aides’ client assignments, and manage home health

 aides’ work schedules, including overtime, Id. ¶ 9.

         Mr. Kiselev’s involvement in HFC’s employment decision-making process is limited to

 establishing the overall number of home health aides to be employed by HFC, and to hiring and firing

 HFC’s officers who are not members of the collective Plaintiffs. Id. ¶ 10. Due to the numerosity of

 HFC’s workforce and their work assignments located in five boroughs of New York City and Long

 Island, Mr. Kiselev is not and cannot be involved in firing, hiring, disciplining and scheduling HFC’s

 home health aides. Id. Thus, Plaintiffs fails to satisfy the first three prongs of the “economic reality”

 test.

         As for the fourth prong of the “economic reality” test, Plaintiffs do not dispute that HFC, and

 not Mr. Kiselev maintain HFC employees’ records. HFC maintains and stores employees’ records at

 HFC’s Brooklyn headquarters, Brooklyn and Queens nursing branches, and with HFC’s payroll

 provider, “Basic Pay”, Id. ¶ 11. As such, Plaintiffs fails to satisfy the fourth and final prong of the

 “economic reality” test as well.

         Plaintiffs appears to cherry-pick Mr. Kiselev’s deposition to support their failing argument that

 Mr. Kiselev somehow manages day-to-day operations of the company comprising more than 2,500

 employees with six offices and worksites located in five boroughs of New York City and Long Island.

 Contrary to Plaintiffs’ Memorandum of Law, Pl. Mem. at 5, Mr. Kiselev did not testify that he solely




                                               4
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 5 of 10 PageID #: 634


 manages the entire corporation, as it is simply impossible. Instead, Mr. Kiselev testified that: (a) HFC

 has five departments and each department is managed by its own manager, Kiselev Aff. Ex. 11 at 9:2-

 11; (b) HFC employs HR and four Scheduling supervisors, Id. at 9:12-10:6; (c) the managers and the

 supervisors report to Mr. Kiselev, Id. at 10:7-9; (d) in addition to the managers and supervisors, HFC’s

 day-to-day operations are also managed by the Queens Branch Manager, Id. at 10:10-14; (e) until

 some time ago, HFC employed a VP “who was running the company”, Id. at 10:15-21; (f) managers

 and supervisors are “running their department on a daily basis”, Id. at 11:13-23; (g) applicants are

 hired not upon Mr. Kiselev’s, but upon HR approval, Id. at 16:3-18; (h) home health aides are

 supervised by “case coordinator, director of patient services, nurses”, Id. at 16:19-23; (i) investigations

 of employees’ conduct are performed by “an excellent team of people who can do it without me”, Id.

 at 18:4-6; (j) HFC maintains employees records in its offices, Id. at 18:10-19:8; (k) HR determines

 initial salaries upon hiring Id. at 23:7-11; and (l) employees work schedules are managed by case

 coordinators, Id. at 21:15-22:6.

        Plaintiffs offer no supporting details to substantiate their allegations other than “accusing” Mr.

 Kiselev of having the job title of president, and allege no facts concerning the extent of Mr. Kiselev’s

 alleged involvement in HFC’s hiring and/or firing practices. Incredibly, Plaintiffs do not even contend

 that any of them were hired, fired or underpaid by Mr. Kiselev personally! Plaintiffs' allegations

 concerning Mr. Kiselev’s level of control over their work schedules, conditions of employment,

 compensation, and record-keeping policies are even more attenuated. Plaintiffs assert no facts

 whatsoever that would show that Mr. Kiselev’s exercise of his powers as HFC’s president impacted

 any aspects of Plaintiffs’ employment.

        And last but not least, in order to employ home health aides, an employer bust be licensed by

 the New York Department of Health. While HFC is licensed to employ home health aides, Mr. Kislev

 is not, Kiselev Aff. ¶ 14; hence, Mr. Kiselev should not be deemed “employer”.




                                              5
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 6 of 10 PageID #: 635


        In light of the foregoing, Plaintiffs fail to satisfy all four prongs of the “economic reality” test,

 and Plaintiffs’ Motion seeking to add Mr. Kiselev as an individual defendant must be denied.

        2. Proposed Amended Complaint Fails Basic Pleading Requirements

        Plaintiffs’ Motion and their proposed Amended Complaint fail the most basic pleading

 requirements that where a complaint names multiple defendants, Rule 8(a) requires that plaintiffs

 “indicate clearly the defendants against whom relief is sought, and the basis upon which relief is

 sought against the particular defendants.” Yucyco, Ltd. v. Republic of Slovenia, 984 F. Supp. 209, 219

 (S.D.N.Y 1997) (quoting Mathews v. Kilroe, 170 F. Supp. 416, 417 (S.D.N.Y 1959)); see also Ingber

 v. Truffleman, 2013 U.S. Dist. LEXIS 151494, 2013 WL 5728254 (E.D.N.Y. Oct. 22, 2013) (quoting

 Yucyco and Pereira v. Ocwen Loan Servicing, LLC, 2012 U.S. Dist. LEXIS 56150, 2012 WL

 1381193, at * 3 (E.D.N.Y. Apr. 18, 2012). Instead of indicating clearly the alleged wrongdoings of

 Mr. Kiselev who has not personally employed nor directly supervised any of the collective Plaintiffs,

 they are merely relying on use of the plural term “Defendants” to hide the apparent deficiency of

 Plaintiffs’ Motion and proposed Amended Complaint. Here, even assuming that Plaintiffs have

 established that Mr. Kiselev is an “employer” under FLSA, which they have not, Plaintiffs’ Motion

 and the proposed Amended Complaint fail basic requirements of Rule 8(a), and, therefore, Plaintiffs’

 Motion must be denied.

        3. Plaintiffs’ Motion Seeking to Add Claims Under the New York Wage Theft
           Prevention Act is Futile

        “The party opposing . . . amendment has the burden of establishing that leave to amend would

 be prejudicial or futile. In making this determination, the court should not consider the merits of a

 claim or defense on a motion to amend unless the amendment is clearly frivolous or legally

 insufficient on its face.” Sokolski v. Trans Union Corp., 178 F.R.D. 393, 395 (E.D.N.Y. 1998). In this

 present case, the proposed amendment adding claims under the New York Wage Theft Prevention Act,

 NYLL §195 (“WTPA”), is clearly futile.



                                               6
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 7 of 10 PageID #: 636


        Plaintiffs, in their Memorandum of Law in support of Motion, content that they did not claim

 violations of WTPA in their Original Complaint because “information substantiating the Proposed

 Cause of Action was discovered during the deposition of the Proposed Defendant, Mr. Kiselev.

 [Kiselev Dep. at 19:9-23.].” Pl. Mem. at 8.

        Nothing can be further from the truth. Plaintiffs’ notice of deposition under R. 30(b)(6),

 annexed to the affirmation of Vladimir Tsirkin as Exhibit 1T, did not require a deponent to have

 knowledge as to Defendant’s compliance with WTPA notice requirements. Had Plaintiffs requested

 the deponent to have such knowledge, Defendant would have produced HFC’s HR Supervisor Marina

 Tkachuk, who would have testified that “Every new hire of HFC receives a written notice containing

 the new hire’s regular rate of pay, his or her overtime rate of pay, the name of the employer, the

 physical address of the employer's main office, the telephone and facsimile numbers of the employer.”

 Tkachuk Aff. ¶ 3.

        She would have also testified that “When a given employee’s rate of pay changes, that

 employee receives a new written notice containing the employee’s new regular rate of pay, his or her

 new overtime rate of pay, the name of the employer, the physical address of the employer's main

 office, the telephone and facsimile numbers of the employer”, Id. ¶ 5.

        In addition, Ms. Tkachuk would have produced copies of the WTPA-required notices

 acknowledged by the named plaintiff herself, Ms. Atakhanova. Id. Ex.1M, Ex. 2M, Ex. 3M.

        Instead, Defendant, acting upon what was in fact requested by Plaintiffs in their deposition

 notice, produced for deposition HFC’s president Mr. Kiselev, who even though possessed the requisite

 knowledge, was not aware whether HFC was issuing hiring notices in writing and answered to the

 best of his knowledge, “I don’t think so.” Kiselev Aff. Ex. 11 at 19:19-20.




                                               7
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 8 of 10 PageID #: 637


        Clearly, Defendant was and is in compliance with the WTPA notice requirements, and, since

 Plaintiffs could not claim WTPA violations in their original Complaint, neither can they do it now. In

 light of the foregoing, Plaintiffs’ Motion must be denied in its entirety.

        4. Plaintiffs’ Application to Add Claims Under the New York Wage Theft Prevention
           Act is Untimely and Prejudicial to Defendant

        Plaintiffs’ reliance on Sokolski v. Trans Union Corp., 178 F.R.D. 393, 395 to show that the

 timing of their Motion was appropriate is misplaced. In Sokolski, an order consolidating several

 separately brought actions was entered on April 25, 2017, and less than three months later, on July 17,

 2017, plaintiffs moved for leave to amend the complaint. Notably, the parties in Sokolski had not been

 yet engaged in any substantive discovery at the time motion for leave to amend was filed.

        The facts and circumstances of Sokolski are not applicable to the matter at hand. Unlike in

 Sokolski, Plaintiffs’ Motion was filed almost two years after this action was commensed. Defendant

 has expended significant funds on responding to the allegations of Plaintiffs’ Original Complaint and

 on more than 18 months of discovery. Discovery has already been extended four times, and is about to

 be extended again due to Plaintiffs’ refusal to comply with Defendant’s discovery requests. Plaintiffs

 failed to provide any audible explanations as to why they failed to allege WTPA violations in the

 Original Complaint. Obviously, Plaintiffs’ contention that they “discovered” alleged WTPA violations

 only after deposing Mr. Kiselev holds no water: there were no violations, since even Named Plaintiff

 herself has acknowledged in writing that she received WTPA-required notices four years in the row.

 Tkachuk Aff. ¶¶ 8 – 10; see also Id. Ex. 2M, Ex. 3M, Ex. 4M.

        The obvious reason Plaintiffs want to add frivolous WTPA claims now is that, as the Court

 may know, the state law claim for which Plaintiffs seek class certification is the subject of a pending

 administrative proceeding by the New York State Department of Labor that is in its advanced stages.

 LS20 2016005362 v. Hoe Family Care, Inc. (N.Y. DOL). That proceeding addresses potential

 overtime pay remedies including the same claim and the same collective of employees for which



                                               8
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 9 of 10 PageID #: 638


 Plaintiffs would seek to include in a Rule 23 class here. Clearly, Plaintiffs, by asking the Court for

 leave to add frivolous WTPA claims (even at the risk of the imposition of Rule 11 sanctions) want the

 Amended Complaint to comprise not overtime-based state claims in case Plaintiffs’ overtime-based

 claims fail Rule 23 certification.

        In light of the foregoing, amending the Original Complaint by adding frivolous WTPA claims

 two years after this action was commenced should be deemed untimely, extremely prejudicial to

 Defendant and disproportionally beneficial to Plaintiffs. As such, Plaintiffs’ motion must be denied.

        5. The Statute of Limitation Should Not Relate to Plaintiffs’ Original Complaint

        An amended pleading relates back to the date of the originally-filed pleading when “the

 amendment asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out .

 . . in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). In the matter at hand, Plaintiffs’ frivolous

 WTPA claims do not arise of the conduct, transaction, or occurrence set out in the Original Complaint,

 as they have nothing to do with the overtime-centric FLSA and NYLL claims of the Original

 Complaint.

        “[F]ederal courts must borrow a state's tolling rules unless to do so 'would defeat the goals of

 the federal statute at issue.'" M.D. v. Southington Bd. of Educ., 334 F.3d 217, 224 (2d Cir. 2003)

 (quoting Hardin v. Straub, 490 U.S. 536, 539, 109 S. Ct. 1998, 104 L. Ed. 2d 582 (1989)). New York

 law provides for equitable tolling only where a defendant "wrongfully deceived or misled the plaintiff

 in order to conceal the existence of a cause of action." Kellogg v. Office of the Chief Med. Exam'r of

 the City of New York, 6 Misc. 3d 666, 791 N.Y.S.2d 278, 283 n.2 (Sup. Ct. Bronx Co. 2004). The

 essence of the tolling doctrine is that serious misconduct by the defendant should estop the defendant

 from relying on the statute of limitations. See Keitt v. New York City, 882 F. Supp. 2d 412, 439

 (S.D.N.Y. 2011).




                                               9
Case 1:16-cv-06707-KAM-RML Document 65 Filed 11/01/18 Page 10 of 10 PageID #: 639


         Here, Plaintiffs have not identified any fraud, misrepresentation or deception by Defendant that

  prevented Plaintiffs from bringing their claim for an alleged violation of the WTPA in the Original

  Complaint. Plaintiffs have, therefore, failed to demonstrate that they are entitled to equitable tolling

  under both Federal and New York law, and their Motion for leave to amend must be denied.

  Dated: South Amboy, New Jersey                        Respectfully submitted,
         October 31, 2018
                                                        /s/ Vladimir Tsirkin
                                                        Vladimir Tsirkin
                                                        104 N. Broadway, Suite A
                                                        South Amboy, New Jersey 08879
                                                        Attorney for Defendant




                                               10
